Title: From Benjamin Franklin to William Strahan, 18 April 1754
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. April 18. 1754
By Capt. Gibbon I received a Copy of yours per the Myrtylla, but she is not yet arrived. I am glad to hear the Bills I sent you for £100 Sterling are accepted, and that the Goods were to be shipt soon for Connecticut. Bryant is arrived at New York, who left London the Middle of March; I have not heard whether he has brought them. I now enclose you a Bill for £20 Sterling, drawn by Mrs. Stevens on Alexander Grant Merchant London; and what Ballance may remain unpaid, I will send as soon as I can know it.
I am glad you have sent again the Things that were shipt in Davis. As to that Loss, give your self no Concern about it. It is mine, and but a Trifle. I do not know or regard what the Custom of Merchants may be in such Cases; but when I reflect how much Trouble I have given you from time to time in my little Affairs, that you never charg’d me Commissions and have frequently been in Advance for me; were the Loss much greater, to be sure I should not suffer it to fall on you.
Benja. Mecom writes me that he has remitted you Thirty Pounds Sterling which I am pleas’d to hear. And am glad you have not sent him the great Parcel of Books, &c. which you mention he has wrote for. He is a young Lad, quite unacquainted with the World, and I fear would be much embarrass’d if he went suddenly into Dealings too deep for his Stock. The People of those Islands might buy his Books, but I know they are very dull Pay, and he would find it impracticable to collect the Money when it ought to be sent you. Pray keep him within Bounds, let him have good saleable Sortments, but small, and do not suffer him to be more than Fifty Pounds in your Debt, if so much. It is best for him to proceed gradually, and deal more as his Stock and Experience increases. I am thankful to you for prudently delaying to send what he so indiscretely wrote for, till you had advis’d me of it. Our Compliments to Mrs. Strahan and your Children. I am, with great Esteem, Dear Sir, Your most humble Servant
B Franklin
Please to send me the Philosophical Transactions from the End of Martin’s Abridgement 1744 to the present time. I suppose they are not abridg’d; send them large as they come out. Also Dampier’s Voyages, 4 Vols. 8vo.

 Addressed: To  Mr. William Strahan  Printer  London  per the Lydia  Capt. Reeve
